

BIO-RAD LABORATORIES, INC.
2017 INCENTIVE AWARD PLAN


GLOBAL RESTRICTED STOCK Unit AWARD GRANT NOTICE


Bio-Rad Laboratories, Inc., a Delaware corporation, (the “Company”), pursuant to
its 2017 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Holder”), Restricted Stock Units
(“RSUs”) with respect to the number of shares of the Company’s Class A common
stock set forth below (the “Shares”). This Restricted Stock Unit Award is
subject to all of the terms and conditions as set forth herein and in the Global
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Agreement”), any country-specific provisions for Holder's
country included in Exhibit B attached hereto (the "Country Addenda") and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, capitalized terms used in this Grant Notice shall have the
meanings given such terms in the Plan.

Holder:Grant Date:Vesting Commencement Date:Total Number of RSUs:Award
Number:Vesting Schedule:25% of the RSUs shall vest on the first anniversary of
the Vesting Commencement Date and an additional 25% shall vest on each
subsequent anniversary of the Vesting Commencement Date, such that 100% of the
RSUs are vested on the fourth anniversary of the Vesting Commencement Date,
subject to Holder continuing to be an Employee of the Company or one of its
Subsidiaries.

Commencement Date and an additional 25% shall vest on each subsequent
anniversary of the Vesting Commencement Date, such that 100% of the RSUs are
vested on the fourth anniversary of the Vesting Commencement Date, subject to
Holder continuing to be an Employee of the Company or one of its Subsidiaries.


By his or her acceptance of the RSUs through the Company's online acceptance
procedure (or by his or her signature and the signature of the Company’s
representative below), Holder agrees to be bound by the terms and conditions of
the Plan, the Restricted Stock Unit Agreement, the Country Addenda and this
Grant Notice. Holder has reviewed the Plan, the Restricted Stock Unit Agreement,
the Country Addenda and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement, the Country Addenda and the Plan. Holder hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice, the Restricted Stock Unit Agreement or the Country Addenda.


BIO-RAD LABORATORIES, INC.:    Holder:
HOLDER:By:/s/ Timothy S. Ernst        __By:Print Name:Timothy S.
Ernst_____________Print Name:Title:EVP, General Counsel & Secretary







--------------------------------------------------------------------------------



EXHIBIT A TO
BIO-RAD LABORATORIES, INC.
2017 INCENTIVE AWARD PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD GRANT NOTICE


GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Global Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement (this “Agreement”)
is attached, Bio-Rad Laboratories, Inc., a Delaware corporation (the “Company”),
has granted to Holder the right to receive the number of Restricted Stock Units
(the “RSUs”) under the 2017 Incentive Award Plan, as amended from time to time
(the “Plan”), as set forth in the Grant Notice.
All capitalized terms used in this Agreement without definition shall have the
meanings ascribed in the Plan and the Grant Notice.
The RSUs are subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.
1.Grant and Vesting of the RSUs. As set forth in the Grant Notice, the Company
hereby grants Holder RSUs, subject to all the terms and conditions in this
Agreement, the Country Addenda, the Grant Notice and the Plan. The RSUs shall
vest on the Vesting Date set forth on the Grant Notice, subject to Holder's
continued employment with the Company or any Subsidiary through the applicable
Vesting Date. In the event Holder ceases to be an Employee prior to a Vesting
Date, the RSUs shall cease vesting immediately upon such cessation of employment
and the unvested RSUs awarded by this Agreement shall be forfeited. However, no
shares of Class A common stock (the “Shares”) shall be issued to Holder until
the time set forth in Section 2 below. Prior to the actual issuance of any
Shares, such RSUs will represent an unsecured obligation of the Company, payable
only from the general assets of the Company. Only whole Shares shall be issued
upon vesting of the RSUs, and the Company shall be under no obligation to issue
any fractional Shares to Holder.


2.Issuance of Shares. Shares shall be issued to Holder on or as soon as
administratively practicable following each vesting date as set forth in the
Grant Notice (the “Vesting Date”) (and in no event later than 2 1/2 months
following the end of the calendar year in which such Vesting Date or vesting
event occurs After each Vesting Date the Company shall promptly cause to be
issued (either in book-entry form or otherwise) to Holder or Holder’s
beneficiaries, as the case may be, Shares with respect to RSUs that became
vested on such Vesting Date. Notwithstanding the above, the Company may, in its
discretion, pay to Holder all or a portion of any vested RSUs in cash in an
amount equal to the Fair Market Value of such Shares on the applicable Vesting
Date.


3.Dividend Equivalents. No Dividend Equivalents shall be paid to Holder prior to
the Vesting Date; rather, such Dividend Equivalents, if any, will accrue,
subject to forfeiture in the event Holder ceases to be an Employee prior to the
Vesting Date, and be notionally credited to Holder’s RSU account and paid out in
the form of additional Shares at the time that the underlying RSUs are paid as
set forth in Section 2 above.


4.Acceleration of Vesting. Notwithstanding Section 1 above, pursuant to Section
13.2(d) of the Plan, the RSUs shall become fully vested upon a Change in
Control.
A-1

--------------------------------------------------------------------------------





5.Taxes.


(a)Regardless of any action the Company, or, if different, Holder’s employer
(the “Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Holder’s participation in the Plan and legally applicable to Holder
(“Tax-Related Items”), Holder acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains Holder’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. Holder
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the issuance of Shares upon settlement
of the RSUs, the subsequent sale of Shares acquired under the Plan and the
receipt of dividends or Dividend Equivalents, if any; and (ii) do not commit to
and are under no obligation to structure the terms of the RSUs or any aspect of
the RSUs to reduce or eliminate Holder’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Holder is subject to Tax-Related
Items in more than one jurisdiction, Holder acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, Holder
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy any withholding obligation for Tax-Related Items. In this
regard, except as set forth in any separate 10b5-1 plan entered into by Holder
and approved by the Company, Holder authorizes the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the withholding
obligation for Tax-Related Items by one or any combination of the following:


(i) requiring Holder to pay an amount the Company determines to be an
appropriate amount to satisfy the Tax-Related Items directly to the Company
and/or the Employer in the form of cash, check or other cash equivalent;


(ii)    withholding from proceeds of the sale of a number of Shares acquired
upon settlement of the RSUs that the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the withholding obligations for
Tax-Related Items either through a voluntary sale or through a mandatory sale
arranged by the Company (on Holder’s behalf pursuant to this authorization),
provided that Holder will be responsible for all brokerage fees and other costs
of the sale and agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses related to any such sale and that no
fractional Shares will be sold to cover the Tax-Related Items;


(iii)    deducting an amount the Company determines to be an appropriate amount
to satisfy the Tax-Related Items from wages or other cash compensation payable
to Holder by the Company and/or the Employer;


(iv)        withholding a number of vested whole Shares subject to the RSUs
otherwise issuable to Holder that have a Fair Market Value equal to the amount
the Company determines to be an appropriate amount to satisfy the withholding
obligations for Tax-Related Items; and/or


(v)        any other method of withholding determined by the Company and, to the
extent required by Applicable Law or the Plan, approved by the Committee.


A-2

--------------------------------------------------------------------------------



(c)Notwithstanding anything to the contrary in this Section 5, if Holder is an
officer of the Company within the meaning of Section 16 of the Exchange Act, the
Board or Committee (as constituted to satisfy Rule 16b-3 of the Exchange Act)
will determine which, if any, of the withholding methods set out in Section 5(b)
will be used.


(d) In determining the appropriate amount to satisfy any withholding obligation
for Tax-Related Items, the Company may refer to minimum statutory withholding
rates or other applicable withholding rates, including up to the maximum
statutory tax rate for the tax jurisdiction(s) applicable to Holder, provided
that Holder may be required to pay Tax-Related Items in the event that a minimum
statutory withholding rate is used or Holder may receive a refund in cash of any
amount that was over-withheld based on a rate that exceeds Holder’s actual tax
rate and, in this case, Holder will have no entitlement to the Class A common
stock equivalent.


(e)If the obligation for Tax-Related Items is satisfied by withholding a number
of whole Shares as described in Section 5(b)(iv) above, for tax purposes, Holder
is deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.


(f)The Company shall not be obligated to deliver any new certificate
representing Shares issuable (or other indicia of Share ownership) with respect
to the RSUs to Holder or Holder’s legal representative unless and until Holder
or Holder’s legal representative shall have paid or otherwise satisfied in full
the amount of all Tax-Related Items.


(g)This Agreement, the RSUs and payments made pursuant to this Agreement are
intended to comply with or qualify for an exemption from Section 409A of the
Code and the Treasury Regulations thereunder (“Section 409A”) and shall be
interpreted in a manner consistent with that intention. Notwithstanding any
other provision of this Agreement, the Company reserves the right, to the extent
the Company deems necessary or advisable, in its sole discretion, to
unilaterally amend the Plan and/or this Agreement to ensure that all RSUs are
awarded in a manner that qualifies for exemption from or complies with Section
409A. This Section 5(g) does not create an obligation on the part of the Company
to modify the terms of this Agreement or the Plan or to mitigate any additional
tax, interest and/or penalties or other adverse tax consequences that may apply
under Code Section 409A if compliance is not practical and does not guarantee
that the RSUs or the delivery of Shares upon vesting/settlement of the RSU will
not be subject to taxes, interest and penalties or any other adverse tax
consequences under Section 409A of the Code. The Company will have no liability
to the Holder or any other party if the RSU that is intended to be exempt from,
or compliant with, Section 409A of the Code, is not so exempt or compliant or
for any action taken by the Administrator with respect thereto.


6.Award Not Transferable. This grant of RSUs and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.


7.Rights as Stockholder. Neither Holder nor any person claiming under or through
Holder will have any of the rights or privileges of a stockholder of the Company
with respect to any Shares deliverable hereunder unless and until certificates
representing such Shares (which may be in book entry form) will have been issued
and recorded on the records of the Company or its transfer agents or
A-3

--------------------------------------------------------------------------------



registrars, and delivered to Holder (including through electronic delivery to a
brokerage account). After such issuance, recordation and delivery, Holder will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.


8.Conditions to Issuance of Certificates. Notwithstanding any other provision of
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to issue or deliver any certificate or certificates for
any Shares prior to the fulfillment of all of the following conditions: (a) the
admission of the Shares to listing on all stock exchanges on which such Shares
are then listed, (b) the completion of any registration or other qualification
of the Shares under any state, federal, or local law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or other
governmental regulatory body, which the Company shall, in its sole and absolute
discretion, deem necessary and advisable, (c) the obtaining of any approval or
other clearance from any governmental agency that the Company shall, in its
absolute discretion, determine to be necessary or advisable, and (d) the lapse
of any such reasonable period of time following the date the RSUs vest as the
Company may from time to time establish for reasons of administrative
convenience. Holder understands that the Company is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Holder agrees that the Company
shall have unilateral authority to amend the Plan and this Agreement without
Holder’s consent to the extent necessary to facilitate compliance with
securities or other laws applicable to the issuance of Shares.


9.Not a Contract of Employment. Nothing in this Agreement or in the Plan, or
Holder’s participation in the Plan, shall confer upon Holder any right to
continue to serve as an Employee or other service provider of the Company, any
Subsidiary or the Employer and shall not interfere with the ability of the
Company, any Subsidiary or the Employer to terminate Holder’s employment or
service relationship at any time. Further, the grant of RSUs and Holder’s
participation in the Plan will not be interpreted to form or amend an employment
contract or service relationship with the Company or any Subsidiary.


10.Nature of Grant. In accepting the RSUs, Holder acknowledges, understands and
agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs even if RSUs have been granted in the past;
(c)all decisions with respect to future awards of RSUs, if any, will be at the
sole discretion of the Company;
(d)Holder’s participation in the Plan is voluntary;
(e)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to,
A-4

--------------------------------------------------------------------------------



calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments;
(g)unless otherwise agreed with the Company, the RSUs and the Shares subject to
the RSUs, and the income and value of same, are not granted for, or in
connection with, any service the Holder may provide as a director of any
Subsidiary;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of Holder’s employment or
other service relationship (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Holder is employed or providing services or the terms of Holder’s employment or
service agreement, if any);
(j)for purposes of the RSUs, Holder's employment or service relationship will be
considered terminated as of the date Holder is no longer actively providing
services to the Company, the Employer or any other Subsidiary of affiliate of
the Company (regardless of the reason for the termination and whether or not
such termination is later to be found invalid or in breach of employment laws in
the jurisdiction where Holder is employed or providing services or the terms of
Holder’s employment or service agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, Holder’s
right to vest in the RSUs under the Plan, if any, will terminate as of such date
and will not be extended by any notice period (e.g., Holder's period of active
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where Holder is employed or providing services or the terms of Holder’s
employment or service agreement, if any); the Company shall have the exclusive
discretion to determine when Holder is no longer actively providing services for
purposes of the RSU Award (including whether Holder may still be considered to
be providing services while on a leave of absence);
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed-out or substituted for, in connection
with any corporate transaction affecting the shares of the Company; and
(l)neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Holder’s local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to
Holder pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Holder’s participation in the Plan, or Holder’s acquisition or sale of the
underlying Shares. Holder understands and agrees he or she should consult with
his or her own personal tax, legal and financial advisors regarding Holder’s
participation in the Plan before taking any action related to the Plan.
12.Data Privacy Consent
This Section 12 replaces Section 11.8 of the Plan.
The Company is located at 1000 Alfred Nobel Drive, Hercules, California, 94547,
U.S.A., and grants RSUs under the Plan to employees of the Company and its
Subsidiaries, at the Company's sole
A-5

--------------------------------------------------------------------------------



discretion. In order to do so and to implement, administer and manage its Plan,
the Company needs to collect, use and otherwise process Holder's personal data.
If Holder would like to participate in the Plan, Holder will need to review the
following information about the processing of personal data by or on behalf of
the Company and declare Holder's consent by electronically agreeing to or
signing this Agreement.
(a)    Controller and European Union Representative. The Company, located at
1000 Alfred Nobel Drive, Hercules, California 94547, U.S.A., is the controller
responsible for the processing of Holder's personal data in connection with the
Plan. For Holders located in the European Union, please be aware that the
Company’s representative in the European Union is Bio-Rad Laboratories GmbH,
Heidemannstrasse 164, 80939 Munich, Germany.
(b)    Personal Data Subject to Processing. The personal data processed by the
Company in the context of the Plan includes, without limitation, Holder’s name,
home address and telephone number, email address, hire date, date of birth,
social insurance number or other identification number, tax residency, salary,
salary grade, citizenship, nationality, passport number, job title, payroll tax
withholding rates and/or deductions as applicable to Participant, any shares of
stock or directorships held in the Company or any Subsidiary, and details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Holder's favor, which the Company receives
from Holder or the Employer (“Personal Data”).
(c)    Purposes and Legal Basis of the Processing. The Company processes the
Personal Data for the purpose of implementing, administering and managing
Holder's participation in the Plan. For those jurisdictions requiring a legal
basis for processing such Personal Data, the legal basis for the processing of
Holder's Personal Data by the Company, its third-party service providers, and
the Subsidiary of the Company Holder may transfer employment to as described in
Section (d) below is Holder's declaration of consent provided by electronically
agreeing to or signing this Agreement.
(d)    Stock Plan Administration Service Providers and Other Data Recipients.
The Company transfers Holder's Personal Data, or parts thereof, to E*TRADE
Securities LLC, 11 Times Square, 32nd Floor, New York, NY 10036, the brokerage
firm engaged by the Company to hold Holders’ shares and other amounts acquired
under the Plan, and its affiliated company E*TRADE Financial Corporate Services,
Inc., 4005 Winward Plaza Drive, Alpharetta, GA 30005 (collectively “E*TRADE”),
and to Computershare Trust Company, N.A., 462 South 4th Street, Suite 1600,
Louisville, KY 40202, the financial institution engaged by the Company to
monitor and maintain records of the shares acquired by Holders under the Plan,
and its affiliated company Computershare Communications Services, 1325 Remington
Blvd., Bolingbrook, IL 60490 (collectively “Computershare”), independent service
providers based in the United States which assist the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select different or additional service providers and share Holder's
Personal Data with such different or additional service providers that assist
the Company with the implementation, administration and management of the Plan.
The Company's service providers will open an account for Holder to receive and
trade Shares acquired under the Plan. Holder will be asked to agree on separate
terms and data processing practices with the service provider, which is a
condition to Holder's ability to participate in the Plan. In addition to its
service providers, the Company might disclose Holder’s Personal Data to the
Subsidiary of the Company Holder may transfer employment to in the future if
necessary to implement, administer and manage Holder’s participation in the Plan
or comply with applicable reporting obligations or other legal requirements.
Holder may, at any time, request a
A-6

--------------------------------------------------------------------------------



list with the names and addresses of any recipients of the Personal Data by
contacting Holder’s local human resources representative.
(e)    International Data Transfers. For Holders residing outside of the United
States, please be aware that the Company, E*TRADE and Computershare are located
in the United States. Similarly, future service providers of the Company might
be located in the United States or elsewhere outside of the European Union.
Further, for Holders located in the European Union who transfer employment to a
Subsidiary located outside of the European Union, please be aware that Holder’s
Personal Data may be transferred to such Subsidiary located outside of the
European Union. Depending on Holder's country of residence, Holder understands
and acknowledges that the United States is not, and any other jurisdictions his
or her Personal Data might be transferred to and processed in may not be,
subject to an unlimited adequacy finding by the European Commission and might
apply laws not providing a level of protection of Holder's Personal Data
equivalent to the level of protection in his or her country of residence. As a
result, in the absence of appropriate safeguards such as standard data
protection clauses, the processing of Holder's Personal Data in the United
States or, as the case may be, other jurisdictions outside the European Union
might not be subject to substantive data processing principles or supervision by
data protection authorities. In addition, Holder might not have enforceable
rights regarding the processing of his or her Personal Data in such
jurisdictions. By electronically agreeing or signing this Agreement, Holder
explicitly declares his or her consent to the Company receiving and transferring
Holder's Personal Data to E*TRADE, Computershare, as the case may be, future
service providers of the Company, and to the Subsidiary Holder may transfer
employment to without implementing standard data protection clauses or similar
safeguards and such processing of Holder's Personal Data is exclusively based on
Holder's consent.
(f)    Data Retention. The Company and the Subsidiary Holder may transfer
employment to will use Holder's Personal Data only as long as is necessary to
implement, administer and manage Holder's participation in the Plan, or to
comply with legal or regulatory obligations, including under tax and securities
laws. This period may extend beyond Holder’s period of employment at the Company
or at the Subsidiary Holder may transfer employment to the extent unsold shares
of Company stock remain in Holder’s E*Trade account or such other account
established in the future to serve the Plan in a similar manner. To the extent
that the Company or the Subsidiary Holder may transfer employment to comply with
legal or regulatory obligations, the legal basis, where required, for the
processing of Holder's Personal Data would be compliance with the relevant laws
or regulations or the pursuit by the Company or by the Subsidiary Holder may
transfer employment to of respective legitimate interests not outweighed by
Holder's interests, rights or freedoms. When the Company or the Subsidiary
Holder may transfer employment to no longer needs Holder's Personal Data for any
of the above purposes, it will cease processing it in this context and remove it
from all of its systems used for such purposes to the fullest extent
practicable.
(g)    Data Subject Rights. Subject to the conditions set out in the applicable
law, Holder may, without limitation, have the rights to (i) inquire whether and
what kind of Personal Data the Company or the Subsidiary Holder may transfer
employment to, holds about Holder and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data that is inaccurate, incomplete or out-of-date
in light of the purposes underlying the processing, or to (iii) obtain the
erasure of Personal Data no longer necessary for the purposes underlying the
processing, processed based on withdrawn consent, processed for legitimate
interests that, in the context of Holder's objection, do not prove to be
compelling or processed in non-compliance with applicable legal requirements. In
addition, Holder may, subject to the conditions set out in the applicable law
and without limitation, have the rights to (iv) request the Company or the
A-7

--------------------------------------------------------------------------------



Subsidiary Holder may transfer employment to, to restrict the processing of
Personal Data in certain situations where Holder feels its processing is
inappropriate, (v) object, in certain circumstances, to the processing of
Personal Data for legitimate interests, and to (vi) request portability of
Personal Data that Holder has actively or passively provided to the Company or
to the Subsidiary Holder transferred employment to (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or a contractual agreement with Holder and is
carried out by automated means. In case of concerns, Holder may also have the
right to lodge a complaint with the competent local data protection authority.
(h)    Voluntariness and Consequences of Denial or Withdrawal of Consent.
Holder's participation in the Plan and Holder's provision of consent is purely
voluntary. Holder may deny or later withdraw Holder's consent at any time, with
future effect and for any or no reason. If Holder does not consent, or if Holder
later withdraws Holder’s consent, Holder's employment status, salary or service
and career with the employer, a Subsidiary Holder may transfer employment to,
will not be affected. The only consequence of denying or withdrawing Holder's
consent is that the Company will not or no longer be able to grant RSUs or other
equity awards to Holder or administer or maintain such awards. Therefore, denial
or withdrawal of consent may affect Holder's ability to realize benefits from
the RSUs and otherwise participate in the Plan. For more information on the
consequences of Holder's denial or withdrawal of consent, Holder may contact his
or her local human resources representative.
Finally, Holder understands that the Company may rely on a different legal basis
for the collection, processing and/or transfer of the Personal Data either now
or in the future and/or request Holder to provide another data privacy consent.
If applicable and upon request of the Company or the Employer, Holder agrees to
provide an executed acknowledgment or data privacy consent (or any other
acknowledgments, agreements or consents) to the Company and/or the Employer that
the Company and/or the Employer may deem necessary to obtain under the data
privacy laws in Holder’ s country, either now or in the future. Holder
understands that he or she may be unable to participate in the Plan if Holder
fails to execute any such acknowledgment, agreement or consent requested by the
Company and/or the Employer.


13.Governing Law and Venue. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of the Grant Notice and this Agreement, regardless of the law that might
be applied under conflict of laws principles.


For purposes of litigating any dispute that arises under this grant of RSUs or
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, agree that such litigation shall be conducted in the
courts of Contra Costa County, California, or the federal courts for the United
States for the Northern District of California, where this grant is made and/or
to be performed.


14.Conformity to Securities Laws. Holder acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the SEC, including without limitation Rule 16b-3 under
the Exchange Act. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the RSUs are granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
Applicable Law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.


A-8

--------------------------------------------------------------------------------



15.Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan or this
Agreement, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the RSUs in any material way without the prior
written consent of Holder.


16.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the mail by certified or registered mail, with postage and fees prepaid,
addressed to Holder to his or her address shown in the Company records, and to
the Company at its principal executive office.


17.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Holder hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


19.Language. Holder acknowledges that he or she is sufficiently proficient in
English to understand the terms and conditions of this Agreement. If Holder has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.


20.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


21.Country Addenda. The RSUs shall be subject to any special terms and
conditions set forth in Exhibit B to this Agreement for Holder’s country.
Moreover, if Holder relocates to one of the countries included in Exhibit B, the
special terms and conditions for such country will apply to Holder, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. Exhibit B
constitutes part of this Agreement.


22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Holder’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Holder to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.


23.Waiver. Holder acknowledges that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Holder or any
other Holder.


24.Insider Trading/Market Abuse Laws. Holder acknowledges that he or she may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange (if any) on which Shares
A-9

--------------------------------------------------------------------------------



are listed, and in applicable jurisdictions, including but not limited to the
United States, Holder’s country and the designated broker’s country, which may
affect Holder’s ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., RSUs) or rights linked to the value of Shares under the
Plan during such times as Holder is considered to have “inside information”
regarding the Company (as defined by the laws in applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Holder placed before he or she possessed inside information.
Further, Holder could be prohibited from (i) disclosing the inside information
to any third party, which may include fellow employees and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Holder acknowledges he or she is responsible for complying with any
applicable restrictions and is encouraged to speak to his or her personal legal
advisor for further details regarding any applicable insider trading and/or
market abuse laws in Holder’s country.


25.Foreign Asset / Account Reporting Requirements, Exchange Controls and Tax
Requirements. Holder acknowledges that his or her country may have certain
foreign asset and/or account reporting requirements and exchange controls which
may affect his or her ability to acquire or hold Shares under the Plan or cash
received from participating in the Plan (including from any dividends or
Dividend Equivalents received or sale proceeds arising from the sale of Shares)
in a brokerage or bank account outside his or her country. Holder understands
that he or she may be required to report such accounts, assets or transactions
to the tax or other authorities in his or her country. Holder also may be
required to repatriate sale proceeds or other funds received as a result of
Holder's participation in the Plan to his or her country through a designated
bank or broker and/or within a certain time after receipt. In addition, Holder
may be subject to tax payment and/or reporting obligations in connection with
any income realized under the Plan and/or from the sale of Shares. Holder
acknowledges that it is his or her responsibility to be compliant with all such
requirements, and that Holder should consult his or her personal legal and tax
advisors, as applicable, to ensure Holder's compliance.


26.Recovery of Erroneously Awarded Compensation. As an additional condition of
receiving this Award, Holder agrees that the RSU and any proceeds or other
benefits Holder may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent and in the manner required (i) to comply
with any requirements imposed under Applicable Law and/or the rules and
regulations of the securities exchange or inter-dealer quotation system on which
the Shares are listed or quoted, including, without limitation, pursuant to
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and (ii) under the terms of any policy adopted by the Company as may be
amended from time to time for reasons related to fraud, governance or similar
considerations (and such requirements shall be deemed incorporated into this
Agreement without the consent of Holder). Further, if Holder receives any amount
in excess of what Holder should have received under the terms of the RSU for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or administrative error), all as determined by the
Administrator, then Holder shall be required to promptly repay any such excess
amount to the Company. For purposes of the foregoing, Holder expressly and
explicitly authorizes the Company to issue instructions, on Holder’s behalf, to
any brokerage firm and/or third party administrator engaged by the Company to
hold Holder’s Shares and other amounts acquired under the Plan to re-convey,
transfer or otherwise return such Shares and/or other amounts to the Company.
This Section 26 is not the Company’s exclusive remedy with respect to such
matters.
A-10


--------------------------------------------------------------------------------



EXHIBIT B TO
BIO-RAD LABORATORIES, INC.
2017 INCENTIVE AWARD PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD GRANT NOTICE


COUNTRY ADDENDA


This Exhibit B, which is part of the Bio-Rad Laboratories, Inc. 2017 Incentive
Award Plan Global Restricted Stock Unit Award Grant Notice and Global Restricted
Stock Unit Award Agreement (the “Agreement”), contains individual country
addenda which provide additional or different terms and conditions that govern
the RSUs for Holders in such countries (“Addenda”). All capitalized terms used
in this Exhibit B shall have the meanings ascribed in Grant Notice, the
Agreement and/or the Plan, as applicable.
If the Holder is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the terms and conditions included herein
will apply to the Holder under these circumstances.


B-1

--------------------------------------------------------------------------------



ADDENDA


Australia


Australian Offer Document.


The Company is pleased to provide Holder with this offer to participate in the
Plan. This offer sets out information regarding the grant of RSUs to Australian
resident Employees of the Company and its Subsidiaries. This offer is provided
by the Company to ensure compliance of the Plan with Australian Securities and
Investments Commission (“ASIC”) Class Order 14/1000 and relevant provisions of
the Corporations Act 2001.


In addition to the information set out in the Agreement, Holder also is being
provided with copies of the following documents:


(a)the Plan;


(b)U.S. prospectus for the Plan; and


(c)Employee Information Supplement for Australia


(collectively, the “Additional Documents”).


The Additional Documents provide further information to help Holder make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act 2001.


Holder should not rely upon any oral statements made in relation to this offer.
Holder should rely only upon the statements contained in the Agreement and the
Additional Documents when considering participation in the Plan.


Tax Notification
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).
Securities Law Notification


Investment in Shares involves a degree of risk. Holder who elects to participate
in the Plan should monitor his or her participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Agreement and the Additional Documents.


The information contained in this offer is general information only. It is not
advice or information that takes into account Holder's objectives, financial
situation and needs.


Holders should consider obtaining his or her own financial product advice from
an independent person who is licensed by ASIC to give advice about participation
in the Plan.


B-2

--------------------------------------------------------------------------------



Additional Risk Factors for Australian Residents


Holder should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares. For example, the price
at which Shares are quoted on the New York Stock Exchange may increase or
decrease due to a number of factors. There is no guarantee that the price of the
Shares will increase. Factors which may affect the price of Shares include
fluctuations in the domestic and international market for listed stocks, general
economic conditions, including interest rates, inflation rates, commodity and
oil prices, changes to government fiscal, monetary or regulatory policies,
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.
In addition, Holder should be aware that the Australian dollar value of any
Shares acquired at vesting will be affected by the U.S. dollar/Australian dollar
exchange rate. Participation in the Plan involves certain risks related to
fluctuations in this rate of exchange.
Class A Common Stock


Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of the Company's Class A common stock is
entitled to a one-tenth vote for every Share.


Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.


The Shares are traded on the New York Stock Exchange in the United States of
America under the symbol “BIO”.


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares


Holder may ascertain the current market price of the Shares as traded on the New
York Stock Exchange at http://www.nyse.com under the symbol “BIO.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per Share will be when
the RSUs vest or when the Shares are issued or of the applicable exchange rate
on the actual Vesting Date or date the Shares are issued.


B-3

--------------------------------------------------------------------------------



ADDENDA


Belgium




No country specific provisions apply.


ADDENDA
B-4

--------------------------------------------------------------------------------





Brazil




Compliance with Law


By accepting the RSUs, Holder acknowledges agreement to comply with applicable
Brazilian laws and report and pay any and all Tax-Related Items associated with
the vesting of the RSUs, the sale of any Shares acquired upon vesting of the
RSUs and the receipt of any dividends.


Nature of Grant


This provision supplements Section 10 of the Agreement:


Holder also acknowledges agreement that, for all legal purposes, (i) the
benefits provided to Holder under the Plan are unrelated to his or her
employment; (ii) the Plan is not a part of the terms and conditions of Holder’s
employment; (iii) the income from the RSUs, if any, is not part of Holder’s
remuneration from employment; (iv) the value of the underlying Shares is not
fixed and may increase or decrease over the vesting period without compensation
to Holder, and (v) by participating in the Plan, the Holder is making an
investment decision.
ADDENDA
B-5

--------------------------------------------------------------------------------





Canada




Restricted Stock Units Settled in cash or Shares


Notwithstanding any discretion in Section 9.5 of the Plan or Section 2 of the
Agreement, RSUs granted to Holders in Canada shall be settled Shares only.


Nature of Grant


This provision replaces Section 10(j) of the Agreement:


For purposes of the RSUs, Holder’s employment or service relationship will be
considered terminated, and the right (if any) to vest in the RSUs will terminate
effective, as of the date that is the earliest of:  (a) the date Holder’s
employment or service relationship with the Company and its Subsidiaries is
terminated, (b) the date Holder receives written notice of termination from the
Employer, and (c) the date Holder is no longer actively providing services to
the Company or any of its Subsidiaries, in any case regardless of any notice
period or period of pay in lieu of such notice mandated under the employment
laws in the jurisdiction where Holder is employed or the terms of Holder’s
employment agreement, if any. In the event the date Holder is no longer
providing active service cannot be reasonably determined under the terms of this
Agreement and/or the Plan, the Company shall have the exclusive discretion to
determine when Holder is no longer actively providing services for purposes of
the RSUs (including whether Holder may still be considered to be actively
providing services while on a leave of absence). Holder will not earn or be
entitled to any pro-rated vesting for that portion of time before the date on
which Holder’s right to vest terminates (as determined under this provision) nor
will Holder be entitled to any compensation for lost vesting. Notwithstanding
the foregoing, if applicable employment standards legislation explicitly
requires continued entitlement to vesting during a statutory notice period,
Holder’s right to vest in the RSUs under the Plan, if any, will terminate
effective as of the last day of Holder’s minimum statutory notice period.


Securities Law Notification


Holder is permitted to sell the Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the New York Stock Exchange under the ticker symbol “BIO”
and Shares acquired under the Plan may be sold through this exchange.
The following provisions also will apply to Holders who are resident in Quebec:


Data Privacy


This provision supplements Section 12 of the Agreement:


Holder hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Holder further authorizes the Company, any Subsidiary and E*TRADE (or any other
stock plan service provider as may be selected by the Company to assist with the
Plan) to disclose and discuss
B-6

--------------------------------------------------------------------------------



the Plan with their respective advisors. Holder further authorizes the Company
and any Subsidiary to record such information and to keep such information in
Holder’s employee file.


Consent to Receive Information in English


The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement Relatif à la Langue Utilisée


Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou liés, directement ou indirectement
à la présente convention, soient rédigés en langue anglaise.




B-7

--------------------------------------------------------------------------------



ADDENDA


China




Immediate Sale of Shares upon Vesting


To facilitate local legal requirements, the Shares will be immediately sold upon
vesting and Holder will be entitled to only the cash sale proceeds (less any
Tax-Related Items or other withholding obligations set forth in Section 5 of the
Agreement and any brokerage fees), unless the Committee later determines in its
sole discretion that this restriction is no longer necessary or advisable for
legal or administrative reasons. Holder should be aware that there may be some
delay between the sale of the Shares and the payment of the proceeds to Holder
due to applicable exchange control requirements. Holder understands and
acknowledges that the Company is under no obligation to secure any particular
sale price for the Shares acquired upon vesting of the RSUs or any particular
exchange rate for converting the proceeds into local currency. By accepting this
grant, Holder hereby instructs E*TRADE (or any successor broker designated by
the Company), upon notification by the Company to E*TRADE (or such other broker)
of the vesting of RSUs (or as soon as is administratively practical thereafter),
to sell all the Shares issued upon vesting of the RSUs or held in Holder’s
E*TRADE account, as applicable.


Exchange Control Requirements


Holder understands and agrees that Holder may be required to repatriate to China
any proceeds from his or her participation in the Plan, including proceeds from
the sale of Shares acquired upon vesting of RSUs, and any dividends or Dividend
Equivalents paid to Holder in relation to RSUs through a special exchange
control account established by the Company or any of its Subsidiaries in China.
Holder hereby agrees that any proceeds from his or her participation in the Plan
may be transferred to such special account prior to being delivered to Holder
through his or her current or most recent PRC employer.


The proceeds may be paid to Holder in U.S. dollars or in local currency at the
Company’s discretion. If the proceeds are paid in U.S. dollars, Holder
understands that he or she will be required to set up a U.S. dollar account in
China so that the proceeds may be deposited into this account.


If the proceeds from Holder’s participation in the Plan are converted to local
currency, Holder acknowledges that the Company (and its Subsidiaries) is under
no obligation to secure any currency conversion rate, and may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. Holder agrees to bear the risk of any currency conversion rate
fluctuation between the date that Holder’s proceeds are delivered to the special
exchange control account and the date the (i) Tax-Related Items are converted to
local currency and remitted to the tax authorities, and (ii) net proceeds are
converted to local currency and distributed to Holder.


Holder understands and acknowledges that the Company may face delays in
distributing the proceeds to him or her due to exchange control requirements in
China. As a result, Holder understands and acknowledges that neither the Company
nor the Employer can be held liable for any delay in delivering the proceeds to
Holder.


Holder agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Company’s designated broker) to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. Holder further agrees to comply with any other
B-8

--------------------------------------------------------------------------------



requirements that may be imposed by the Company in the future to facilitate
compliance with exchange control requirements in China. Finally, the Company
reserves the right to impose such further restrictions or conditions as may be
necessary to comply with changes in applicable laws in China.


*    *    *    *    *


Please note that the above provisions will apply to all RSUs granted to Holders
who are nationals of the People’s Republic of China (“PRC”) under the Plan. If
Holder is not a PRC national, the above provisions may not apply to him or her,
to the extent determined by the Company in its sole discretion.
















































































B-9

--------------------------------------------------------------------------------







ADDENDA
Czech Republic




No country specific provisions apply.


B-10

--------------------------------------------------------------------------------



ADDENDA


Denmark


Danish Stock Option Act


In accepting the Agreement, Holder acknowledges that he or she has received an
Employer Statement in Danish which sets forth information regarding the terms of
the RSUs, to the extent that the Danish Stock Option Act applies to the RSUs.




Bio-Rad Laboratories, Inc.
Arbejdsgivererklæring / Employer Statement
(For medarbejdere i Danmark / For Employees in Denmark)


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold ændret med virkning fra 1. januar 2019 (“Aktieoptionsloven”)
er du berettiget til at modtage følgende oplysninger vedrørende tildeling af
betingede aktier ("RSUer") i henhold til Bio-Rad Laboratories, Inc.
(“Selskabets”) 2017 Incentive Award Plan (“Ordningen”), i en særskilt skriftlig
erklæring.
Denne erklæring indeholder kun de oplysninger, som er påkrævet i henhold til
Aktieoptionsloven. De nærmere vilkår og betingelser for tildelingen af RSU'er er
beskrevet i Ordningen og i de øvrige dokumenter, herunder den gældende stock
unit-aftale (“Global Restricted Stock Unit Award Agreement”) og de dertil
hørende landespecifikke tillæg (“Country Addenda”) (tilsammen benævnt
“Aftalen”), som er udleveret til dig. I tilfælde af uoverensstemmelser mellem
denne arbejdsgivererklæring og bestemmelserne i Ordningen eller Aftalen har
denne arbejdsgivererklæring forrang. Begreber, der står med stort
begyndelsesbogstav, men ikke er defineret i denne arbejdsgivererklæring, har den
betydning, der er defineret i Ordningen og/eller i Aftalen.
Pursuant to Section 3(1) of the Danish Act on Stock Options in employment
relations amended with effect from 1 January 2019 (the “Stock Option Act”), you
are entitled to receive information regarding the Restricted Stock Units (the
“RSUs”) granted to you by Bio-Rad Laboratories, Inc. (the “Company”) under the
Company's 2017 Incentive Award Plan (the “Plan”) in a separate written
statement.
This statement contains information regarding the RSUs to the extent that the
Stock Option Act applies. The terms and conditions related to your grant of RSUs
are described in the Plan and other documents, including the applicable stock
unit agreement (the “Global Restricted Stock Unit Award Agreement”) and any
country-specific appendices attached thereto (the “Country Addenda”)
(collectively, the “Agreement”), which have been made available to you. In the
event of a conflict between a provision contained in this Employer Statement and
provisions contained in the Plan or the Agreement, this Employer Statement shall
prevail. Capitalized terms used but not defined herein shall have the same
meaning as terms defined in the Plan and/or the Agreement.

B-11

--------------------------------------------------------------------------------



1. Tildelingsdato
Tildelingstidspunktet for RSU'er er den dato vederlagsudvalget under selskabets
bestyrelse (“Udvalget”) eller en hertil autoriseret fuldmægtig godkendte
Tildelingen (defineret som Grant i henholdsvis Ordningen eller Aftalen) og
besluttede, at den skulle effektueres.
1. Grant Date
The grant date of the RSUs is the date that the Compensation Committee of the
Company's Board (the "Committee"), or another committee or subcommittee of the
Board, approved your Grant and determined it would be effective.
2. Betingelser for tildeling af retten til RSU’er




Tildelingen af RSU'er i henhold til Ordningen sker efter Bestyrelsens eller
Udvalgets eget skøn. Med forbehold for eventuelle begrænsninger i Ordningen kan
Bestyrelsen eller Udvalget til enhver tid ændre, modificere, suspendere eller
ophæve Ordningen og en tildelingsaftale helt eller delvist. I henhold til
Ordningens bestemmelser har du ikke nogen ret til eller noget krav på fremover
at få tildelt RSU'er.
2. Terms or conditions for grant of a right to RSUs


The grant of RSUs under the Plan is made at the sole discretion of the Board
and/or the Committee. Under the terms of the Plan, you have no entitlement or
claim to receive future RSU grants or grants of any other awards. Further, the
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time, subject to the limitations set forth under the
Plan.


3. Modningsdato
Dine RSU'er modner typisk i lige store portioner over en periode på 4 år, idet
en portion modner hvert år på årsdagen for tildelingen. Modning er dog betinget
af, at du er ansat i Selskabet eller et datterskab (defineret som Subsidiary i
henholdsvis Ordningen eller Aftalen) på hver modningsdato. De nærmere
modningsvilkår gældende for din tildeling vil fremgå af Aftalen.


3. Vesting Date
RSUs typically vest in equal installments on each anniversary of the grant date
for a period of four years, provided that you remain employed by the Company or
any Subsidiary on each anniversary of the grant date. The exact vesting
conditions applicable to your grant will be set forth in your Agreement.
4. Udnyttelsespris
Du skal ikke betale noget vederlag for dine RSU'er, ligesom du ikke skal betale
noget for at modtage de aktier (defineret som Shares i henholdsvis Ordningen
eller Aftalen), der udstedes ved modning.
4. Exercise Price
You pay no monetary consideration to receive the RSUs nor do you pay any price
to receive Shares issued upon vesting.

B-12

--------------------------------------------------------------------------------



5. Dine rettigheder ved fratræden
Behandlingen af dine RSU'er ved ansættelsesforholdets ophør afhænger af
vilkårene i Ordningen og i Aftalen, der kan opsummeres som følger:
Alle RSU'er vil ophøre med at modne straks når dit ansættelsesforhold ophører og
ikke modnede RSU'er tildelt i henhold til Aftalen vil bortfalde.
5. Your rights upon termination of employment
The treatment of your RSUs upon termination of employment will be determined
according to the terms contained in the Plan and the Agreement, which can be
summarized as follows:
The RSUs will cease vesting immediately upon cessation of employment and the
unvested RSUs awarded by the Agreement shall be forfeited.
6. Økonomiske aspekter ved deltagelse i Ordningen
Tildelingen af RSU'er har ingen umiddelbare økonomiske konsekvenser for dig.
Værdien af RSU'er indgår ikke i beregningen af feriepenge, pensionsbidrag eller
øvrige vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en risiko. Muligheden for en gevinst på det tidspunkt, hvor du
sælger de ordinære aktier afhænger ikke alene af Selskabets økonomiske
udvikling, men også af den generelle udvikling på aktiemarkedet og andre
forhold. Den fremtidige værdi af de ordinære aktier kendes ikke og kan ikke
forudsiges med sikkerhed.    
6. Financial aspects of participating in the Plan
The grant of RSUs has no immediate financial consequences for you. The value of
the RSUs is not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.


Shares are financial instruments and investing in shares will always have
financial risk. The possibility of profit at the time you sell your Shares will
not only be dependent on the Company’s financial development, but also on the
general development of the stock market, among other things. The future value of
the Shares is unknown, indeterminable and cannot be predicted with certainty.


Bio-Rad Laboratories, Inc.Bio-Rad Laboratories, Inc.



































B-13

--------------------------------------------------------------------------------



ADDENDA


France




Type of Award


The RSUs are not intended to qualify for specific tax or social security
treatment in France.


Language Consent
By accepting the Agreement, Holder confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language. Holder accepts the terms of those documents
accordingly.
Consentement Relatif à la Langue Utilisée
En acceptant le Contrat, Holder confirme avoir lu et compris les documents
relatifs à cette attribution (le Plan et le Contrat) qui ont été communiqués en
langue anglaise. Holder accepte les termes de ces documents en connaissance de
cause.
























































B-14

--------------------------------------------------------------------------------



ADDENDA


Germany




No country specific provisions apply.




B-15

--------------------------------------------------------------------------------





ADDENDA


Hong Kong




Restricted Stock Units Settled Only in Shares


Notwithstanding any discretion in Section 9.5 of the Plan or Section 2 of the
Agreement, RSUs granted to Holders in Hong Kong shall be settled in Shares only.


Sales Restriction


If, for any reason, the RSUs vest and become non-forfeitable and Shares are
issued to Holder within six months of the Grant Date, Holder agrees that he or
she will not dispose of any Shares prior to the six-month anniversary of the
Grant Date.


Nature of Scheme


The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). If the Plan is deemed to constitute an occupational retirement scheme
for the purposes of the ORSO, the RSUs shall be void.


Securities Law Notification


WARNING: The RSUs and the Shares subject to the RSUs do not constitute a public
offering of securities under Hong Kong law and are available only to Employees
of the Company or its Subsidiaries participating in the Plan. Holder should be
aware that the contents of the Agreement (including this Addenda), the Plan and
any other RSU grant materials that Holder may receive have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The RSUs are intended only for the personal use of each Holder and may not be
distributed to any other person. Holder is advised to exercise caution in
relation to the offer. If Holder is in any doubt about any of the contents of
the Agreement (including this Addenda), the Plan or any other RSU grant
materials, Holder should obtain independent professional advice.

























B-16

--------------------------------------------------------------------------------



ADDENDA


Hungary




No country specific provisions apply.


ADDENDA
B-17

--------------------------------------------------------------------------------





India




No country specific provisions apply.
























































































B-18

--------------------------------------------------------------------------------



ADDENDA


Israel




Immediate Sale of Shares upon Termination


Pursuant to local law in Israel, the Employer is required to withhold
Tax-Related Items (including income tax, national insurance and health tax
contributions) at the time Holder sells the Shares acquired upon vesting of the
RSUs. To facilitate compliance with this requirement, in the event of
termination of Holder’s employment with the Employer, the Company or any
Subsidiary for any reason, the Shares will be immediately sold upon termination
and Holder will be entitled to only the cash sale proceeds (less any Tax-Related
Items and any brokerage fees), unless the Committee later determines in its sole
discretion that this restriction is no longer necessary. By accepting this
grant, Holder hereby instructs E*TRADE (or another broker designated by the
Company), upon notification by the Company to E*TRADE (or such other broker) of
Holder’s termination of employment, to sell all the Shares acquired upon vesting
of the RSUs and held in Holder’s account. In case of any dispute as to whether
termination has occurred, the Committee shall have sole discretion to determine
whether such termination has occurred and the effective date of such termination
for purposes of the RSUs. The Company reserves the right to remove the immediate
sale obligation, depending on the development of local laws, as determined in
the Company’s sole discretion.
























































B-19

--------------------------------------------------------------------------------





ADDENDA


Italy




Plan Document Acknowledgment


In accepting the grant of RSUs, Holder acknowledges that he or she has received
a copy of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.


Holder further acknowledges that he or she has read and specifically and
expressly approves the following clauses in the Agreement: Section 5: Taxes;
Section 6: Award Not Transferable; Section 9: Not a Contract of Employment;
Section 10: Nature of Grant; Section 12: Data Privacy Consent; Section 13:
Governing Law and Venue; Section 18: Electronic Delivery and Acceptance; Section
22: Imposition of Other Requirements; and Section 26: Recovery of Erroneously
Awarded Compensation.
































































B-20

--------------------------------------------------------------------------------



ADDENDA


Japan




No country specific provisions apply.






















































































B-21

--------------------------------------------------------------------------------





ADDENDA


Luxembourg




No country specific provisions apply.




















































































B-22

--------------------------------------------------------------------------------





ADDENDA


Mexico




Plan Document Acknowledgement


By accepting the RSUs, Holder acknowledges that he or she has received a copy of
the Plan, the Grant Notice, and the Agreement, including this Addenda, which
Holder has reviewed. Holder acknowledges further that he or she accepts all the
provisions of the Plan, the Grant Notice, and the Agreement, including this
Addenda. Holder also acknowledges that he or she has read and specifically and
expressly approves the terms and conditions set forth in Section 10: “Nature of
Grant” in the Agreement, which clearly provides as follows:

(1)    Holder’s participation in the Plan does not constitute an acquired right;


(2)    The Plan and Holder’s participation in it are offered by the Company on a
wholly discretionary basis;


(3)    Holder’s participation in the Plan is voluntary; and


(4)    The Company and its Subsidiaries are not responsible for any decrease in
the value of any Shares acquired at vesting of the RSUs.




Labor Law Policy and Acknowledgment


By accepting the RSUs, Holder expressly recognizes that Bio-Rad Laboratories,
Inc., with registered offices at 1000 Alfred Nobel Drive, Hercules, California
94547, U.S.A., is solely responsible for the administration of the Plan and that
Holder’s participation in the Plan and acquisition of Shares do not constitute
an employment relationship between Holder and the Company since Holder is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Bio-Rad S.A. (“Bio-Rad Mexico”), located at Eugenia 197, Int. 10-A,
Col. Narvarte, Delegación Benito Juarez, C.P 03020 Ciudad de México, Mexico.
Based on the foregoing, Holder expressly recognizes that the Plan and the
benefits that he or she may derive from participating in the Plan do not
establish any rights between Holder and the employer, Bio-Rad Mexico, and do not
form part of the employment conditions and/or benefits provided by Bio-Rad
Mexico, and any modification of the Plan or its termination shall not constitute
a change or impairment of the terms and conditions of Holder’s employment.


Holder further understands that his or her participation in the Plan is as a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Holder’s
participation at any time without any liability to Holder.


Finally, Holder hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Holder therefore grants a full and broad release to
the Company, and its affiliates, branches, representative offices, shareholders,
directors, officers, employees, agents, or legal representatives with respect to
any claim that may arise.
B-23

--------------------------------------------------------------------------------



Spanish Translation


Reconocimiento del Documento del Plan


Al aceptar las Unidades de Acciones Restringidas (RSUs, por sus siglas en
inglés), el Holdere reconoce que ha recibido una copia del Plan, el Anuncio de
la Subvención y el Acuerdo, con inclusión de este Apéndice, que el Holdere ha
revisado. El Holdere reconoce, además, que acepta todas las disposiciones del
Plan, el Anuncio de la Subvención, y en el Acuerdo, incluyendo este Apéndice. El
Holdere también reconoce que ha leído y que concretamente aprueba de forma
expresa los términos y condiciones establecidos en la Sección 10: “Naturaleza de
la Subvención” del Acuerdo, que claramente dispone lo siguiente:


(1)    La participación del Holdere en el Plan no constituye un derecho
adquirido;


(2)    El Plan y la participación del Holdere en el Plan se ofrecen por la
Compañía en su discrecionalidad total;


(3)    Que la participación del Holdere en el Plan es voluntaria; y


(4)    La Compañía y sus Subsidiarias no son responsables de ninguna disminución
en el valor de las acciones adquiridas al conferir las RSUs.


Política Laboral y Reconocimiento


Al aceptar las Unidades de Acciones Restringidas (RSUs, por sus siglas en
inglés), el Holdere expresamente reconoce que Bio-Rad Laboratories, Inc., con
sus oficinas registradas y ubicadas en 1000 Alfred Nobel Drive, Hercules,
California 94547, U.S.A., es la única responsable por la administración del Plan
y que la participación del Holdere en el Plan y en su caso la adquisición de
Acciones no constituyen una relación de trabajo entre el Holdere y la Compañía,
ya que el Holdere participa en el Plan en un marco totalmente comercial y su
único patrón es Bio-Rad S.A. (“Bio-Rad Mexico”), ubicado en Eugenia 197, Int.
10-A, Col. Narvarte, Delegación Benito Juarez, C.P 03020 Ciudad de México,
Mexico. Derivado de lo anterior, el Holdere expresamente reconoce que el Plan y
los beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Holdere y el patrón, Bio-Rad Mexico y no forma parte de
las condiciones de trabajo y/o las prestaciones otorgadas por Bio-Rad Mexico y
que cualquier modificación al Plan o su terminación no constituye un cambio o
desmejora de los términos y condiciones de la relación de trabajo del Holdere.


Asimismo, el Holdere reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía
se reserva el derecho absoluto de modificar y/o terminar la participación del
Holdere en cualquier momento y sin responsabilidad alguna frente el Holdere.


Finalmente, el Holdere por este medio declara que no se reserva derecho o acción
alguna en contra de la Compañía por cualquier compensación o daños y perjuicios
en relación con las disposiciones del Plan o de los beneficios derivados del
Plan y por lo tanto, el Holdere otorga el más amplio finiquito que en derecho
proceda a la Compañía, y sus afiliadas, subsidiarias, oficinas de
representación, accionistas, directores, autoridades, empleados, agentes, o
representantes legales en relación con cualquier demanda que pudiera surgir.
* * * * *
B-24

--------------------------------------------------------------------------------





Securities Law Notification


The RSUs and the Shares offered under the Plan have not been registered with the
National Register of Securities maintained by the Mexican National Banking and
Securities Commission and cannot be offered or sold publicly in Mexico.  In
addition, the Plan, the Global Restricted Stock Unit Award Agreement and any
other document relating to the RSUs may not be publicly distributed in Mexico.
These materials are addressed to Holder only because of Holder’s existing
relationship with the Company and its Subsidiaries and these materials should
not be reproduced or copied in any form. The offer contained in these materials
does not constitute a public offering of securities but rather constitutes a
private placement of securities addressed specifically to individuals who are
present employees of Bio-Rad Mexico made in accordance with the provisions of
the Mexican Securities Market Law, and any rights under such offering shall not
be assigned or transferred.








































































B-25

--------------------------------------------------------------------------------



ADDENDA


Netherlands


Securities Law Notification




image_01a.jpg [image_01a.jpg]










B-26

--------------------------------------------------------------------------------





ADDENDA


Portugal




Language Consent
Holder hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua


O Holdere pelo presente declara expressamente que tem pleno conhecimento da
língua inglesa e que leu, compreendeu e livremente aceitou e concordou com os
termos e condições estabelecidas no Plano e no Acordo de Atribuição (Agreement
em inglês).


B-27

--------------------------------------------------------------------------------





ADDENDA


Russia




Data Privacy


This provision supplements Section 12 of the Agreement:


Holder may be required to sign a separate data privacy consent form in order to
participate in the Plan. This form provides the Company with the authorization
to collect and send certain personal data, as set forth in the consent form, to
the United States to facilitate administration of the RSUs.


Securities Law Notification


This Addenda, the Grant Notice, the Agreement, the Plan and all other materials
Holder may receive regarding his or her participation in the Plan do not
constitute advertising or an offering of securities in Russia. The issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
hence the securities described in any Plan-related documents may not be used for
offering or public circulation in Russia.
























































B-28

--------------------------------------------------------------------------------





ADDENDA


Singapore




Securities Law Notification


The grant of RSUs and the issuance of Shares under the Plan (if any) are being
made in reliance on the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Holder should note that the RSUs are subject to section 257 of the
SFA and Holder will not be able to make (i) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to the
RSUs in Singapore, unless such sale or offer in is made (i) after six months
from the date of grant or (ii) pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA or pursuant to,
and in accordance with the conditions of, any other applicable provisions of the
SFA.


Director Notification Obligation


If Holder is a director, associate director or shadow director of a Singapore
Subsidiary, Holder may be subject to certain notification requirements under the
Singapore Companies Act, regardless of whether he or she is a Singapore resident
or employed in Singapore. To the extent applicable to directors of a Singapore
Subsidiary, these requirements include an obligation to notify the Singapore
Subsidiary in writing of an interest (e.g., RSUs, Shares) in the Company or any
related companies within two days of (i) its acquisition or disposal, (ii) any
change in a previously disclosed interest (e.g., when the RSUs vest), or (iii)
becoming a director, associate director or shadow director is such an interest
exists at that time. If Holder is the chief executive officer (“CEO”) of a
Singapore Subsidiary and the above notification requirements are determined to
apply to the CEO of a Singapore Subsidiary, the above notification requirements
also may apply.



































B-29

--------------------------------------------------------------------------------





ADDENDA


South Korea




No country specific provisions apply.

















































































B-30

--------------------------------------------------------------------------------



ADDENDA


Spain




Nature of Grant


This provision supplements Section 10 of the Agreement:


In accepting the RSUs, Holder acknowledges the following:


(1)    he or she understands and agrees to the terms of the Plan and the
Agreement;
(2)    he or she consents to participation in the Plan; and
(3)    he or she has received a copy of the Plan and the Agreement.


Holder understands that the Company has unilaterally, gratuitously and in its
sole discretion decided to grant RSUs under the Plan to individuals who may be
Employees of the Company or its Subsidiaries throughout the world. The decision
is a discretionary decision that is entered into upon the express assumption and
condition that any grant will not bind the Company or any of its Subsidiaries
presently or in the future over and above the terms and conditions of the
Agreement and the Plan. Consequently, Holder understands that the RSUs are
granted on the assumption and condition that the RSUs or the Shares acquired
pursuant to the RSUs shall not become a part of any employment contract (either
with the Company or any of its Subsidiaries) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Further, Holder understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous or discretionary grant since the future value of the RSUs and
underlying Shares is unknown and unpredictable. In addition, Holder understands
this grant would not be made to Holder but for the assumptions and conditions
referred to above; thus, Holder acknowledges and freely accepts that should any
or all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of RSUs shall be null and void.


Finally, Holder understands and agrees that the RSUs will be forfeited without
entitlement to the underlying Shares or to any amount as indemnification in the
event of Holder’s cessation of employment in accordance with Section 2: Issuance
of Shares of the Agreement. This will be the case even if Holder ceases to be an
Employee for reasons including, but not limited to, the following: resignation,
retirement, death, disability, disciplinary dismissal adjudged to be with Cause,
disciplinary dismissal adjudged or recognized to be without Cause (i.e., subject
to a “despido improcedente”), individual or collective layoff on objective
grounds, whether adjudged to be with cause or adjudged or recognized to be
without Cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer, and
under Article 10.3 of Royal Decree 1382/1985.


Securities Law Notification


No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Plan, the Grant Notice,
the Agreement, this Addenda and all other materials Holder may receive regarding
his or her participation in the Plan have not been nor will they be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
B-31

--------------------------------------------------------------------------------





ADDENDA


Sweden


Authorization to Withhold


This provision supplements Section 5 of the Agreement:
Without limiting the Company’s and Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in the Agreement, in
accepting the RSUs, Holder authorizes the Company to withhold Shares or to sell
Shares otherwise issuable to Holder upon vesting/settlement to satisfy
Tax-Related Items, regardless of whether the Company and/or Employer have an
obligation to withhold such Tax-Related Items.



































































B-32

--------------------------------------------------------------------------------





ADDENDA


Switzerland




Securities Law Notification


Neither this document nor any other materials relating to the RSUs (i)
constitutes a prospectus according to articles 35 et seq. of the Swiss Federal
Act on Financial Services (“FinSA”), (ii) may be publicly distributed nor
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or a Subsidiary or (iii) has been or will be filed with,
approved or supervised by any Swiss reviewing body according to article 51 FinSA
or any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority (“FINMA”).






































































B-33

--------------------------------------------------------------------------------





ADDENDA


United Arab Emirates (Dubai)




Securities Law Notification


The Agreement, the Plan, and other incidental communication materials related to
the RSUs are intended for distribution only to Employees of the Company and its
Subsidiaries for the purposes of an incentive scheme.


The Emirates Securities and Commodities Authority and the Central Bank have no
responsibility for reviewing or verifying any documents in connection with this
statement.  Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale.  Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.


If Holder does not understand the contents of the Agreement or the Plan, he or
she should consult an authorized financial adviser.






















































B-34

--------------------------------------------------------------------------------



ADDENDA


United Kingdom




Restricted Stock Units Settled Only in Shares


Notwithstanding any discretion in Section 9.5 of the Plan or Section 2 of the
Agreement, RSUs granted to Holders in the United Kingdom shall be settled in
Shares only.


Taxes


This provision supplements Section 5 of the Agreement:


Without limitation to Section 5 of the Agreement, Holder hereby agrees that
Holder is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or, if different, the
Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority).  Holder also hereby agrees to
indemnify and keep indemnified the Company and, if different, the Employer
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on Holder’s behalf.
Notwithstanding the foregoing, if Holder is a director or executive officer of
the Company (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that Holder
is a director or executive officer of the Company and the income tax is not
collected from or paid by Holder within ninety (90) days of the end of the U.K.
tax year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Holder on which additional income tax and National Insurance contributions
(“NICs”) may be payable.  Holder will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs due on this additional benefit.
Joint Election


As a condition of participation in the Plan, Holder agrees to accept liability
for any secondary Class 1 National Insurance contributions that may be payable
by the Company and/or the Employer (or any successor to the Company or the
Employer) in connection with the RSUs and any event giving rise to Tax-Related
Items (“Employer NICs”).


Without prejudice to the foregoing, Holder agrees to enter into the following
joint election with the Company, the form of such NICs Joint Election being
formally approved by HMRC (the “NIC Joint Election”), and any other consents or
elections required to accomplish the transfer of the Employer NICs to Holder.
Holder further agrees to execute such other elections as may be required between
Holder and any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of the NIC Joint Election. Holder understands that
the NIC Joint Election applies to any RSUs granted to him or her under the Plan
after the execution of the NIC Joint Election. Holder agrees that the Employer
NICs may be collected by the Company or the Employer by any of the methods set
forth in Section 5 of the Agreement.


B-35

--------------------------------------------------------------------------------



If Holder does not enter into the NIC Joint Election, he or she will not be
entitled to vest in the RSUs or receive any benefit in connection with the RSUs
unless and until he or she enters into a NIC Joint Election and no Shares or
other benefit pursuant to the RSUs will be issued to the Holder under the Plan,
without any liability to the Company and/or the Employer.


IMPORTANT NOTE: By accepting the Agreement, Holder is agreeing to be bound by
the terms of the NIC Joint Election. Holder should read the terms of the NIC
Joint Election carefully before accepting the Agreement and the NIC Joint
Election. However, if requested by the Company, Holder agrees to separately
execute the NIC Joint Election.
















































































B-36

--------------------------------------------------------------------------------



ATTACHMENT FOR THE UNITED KINGDOM

Important Note on the Joint Election to TransferEmployer National Insurance
Contributions

As a condition of participation in the Bio-Rad Laboratories, Inc. 2017 Incentive
Award Plan (the “Plan”) and the restricted stock units (the “RSUs”) that have
been granted to you (the “Holder”) by Bio-Rad Laboratories, Inc. (the
“Company”), the Holder is required to enter into a joint election to transfer to
the Holder any liability for employer National Insurance contributions (the
“Employer’s Liability”) that may arise in connection with the grant of the RSUs
or in connection with any restricted stock units that may be granted by the
Company to the Holder under the Plan (the “Joint Election”).
If the Holder does not agree to enter into the Joint Election, the grant of the
RSUs will be worthless and the Holder will not be able to vest in the RSUs or
receive any benefit in connection with the RSUs.
By entering into the Joint Election:
•the Holder agrees that any Employer’s Liability that may arise in connection
with or pursuant to the vesting of the RSUs (or any restricted stock units
granted to the Holder under the Plan) or the acquisition of Shares or other
taxable events in connection with the RSUs (or any other restricted stock units
granted under the Plan) will be transferred to the Holder;
•the Holder authorises the Company and/or the Holder’s employer to recover an
amount sufficient to cover this liability by any method set forth in the Global
Restricted Stock Unit Award Agreement and/or the Joint Election; and
•the Holder acknowledges that even if he or she has accepted the Joint Election
via the Company's online procedure, the Company or the Holder’s employer may
still require the Holder to sign a paper copy of the Joint Election (or a
substantially similar form) if the Company determines such is necessary to give
effect to the Joint Election.
By accepting the RSUs through the Company’s online acceptance procedure (or by
signing the Restricted Stock Unit Award Grant Notice), the Holder is agreeing to
be bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the RSUs and the Joint Election.


Please print and keep a copy of the Joint Election
for your records.














B-37

--------------------------------------------------------------------------------



BIO-RAD LABORATORIES, INC. 2017 INCENTIVE AWARD PLAN
(UK Employees)
Election To Transfer the Employer’s National Insurance Liability to the Employee


1.Parties


This Election is between:
(A)    You, the Holder who has gained access to this Election (the “Employee”),
who is employed by one of the employing companies listed in the attached
schedule (the “Employer”) and who is eligible to receive restricted stock units
(“RSUs”) pursuant to the terms and conditions of the Bio-Rad Laboratories, Inc.
2017 Incentive Award Plan, as amended from time to time (the “Plan”), and
(B)    Bio-Rad Laboratories, Inc. of 1000 Alfred Nobel Drive, Hercules,
California, 94547 (the “Company”), which may grant RSUs under the Plan and is
entering into this Form of Election on behalf of the Employer.
2.    Purpose of Election
2.1    This Election relates to RSUs granted by the Company under the Plan on or
after September 1, 2017.
2.2    In this Election the following words and phrases have the following
meanings:
“Taxable Event” means, in relation to the RSUs:
(i)    the acquisition of securities pursuant to the RSUs (within section
477(3)(a) of ITEPA); and/or
(ii)    the assignment or release of the RSUs in return for consideration
(within section 477(3)(b) of ITEPA); and/or
(iii)    the receipt of a benefit in connection with the RSUs, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA); and/or
(iv)    post-acquisition charges relating to shares acquired pursuant to the
RSUs (within section 427 of ITEPA); and/or
(v)    post-acquisition charges relating to shares acquired pursuant to the RSUs
(within section 439 of ITEPA).


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3    This Election relates to the Employer’s secondary Class 1 National
Insurance Contributions (the “Employer’s Liability”) which may arise on the
occurrence of a Taxable Event in respect of the RSUs pursuant to section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.


B-38

--------------------------------------------------------------------------------



2.4    This Election does not apply in relation to any liability, or any part of
any liability, arising as a result of regulations being given retrospective
effect by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.
2.5    This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).


2.6    Any reference to the Company and/or the Employer shall include that
entity’s successors in title and assigns as permitted in accordance with the
terms of the Plan and the Global Restricted Stock Unit Award Agreement.  This
Election will have effect in respect of the RSUs and any awards which replace or
replaced the RSUs following their grant in circumstances where section 483 of
ITEPA applies.
3.    Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by accepting the RSUs
(whether by clicking on the "ACCEPT" box where indicated in the Company's
electronic acceptance procedure or by signing the Global Restricted Stock Unit
Award Grant Notice in hard copy), he or she will become personally liable for
the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
4.    Payment of the Employer’s Liability


4.1    The Employee hereby authorises the Company and/or the Employer to collect
the Employer’s Liability from the Employee at any time after the Taxable Event:


(i)    by deduction from salary or any other payment payable to the Employee at
any time on or after the date of the Taxable Event; and/or
(ii)    directly from the Employee by payment in cash or cleared funds; and/or
(iii)    by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the RSUs;
and/or
(iv)    by any other means specified in the Global Restricted Stock Unit Award
Agreement.
4.2    The Company hereby reserves for itself and the Employer the right to
withhold the transfer of any securities in respect of the RSUs to the Employee
until full payment of the Employer’s Liability is received.
4.3    The Company agrees to procure the remittance by the Employer of the
Employer’s Liability to HM Revenue and Customs on behalf of the Employee within
14 days after the end of the UK tax month during which the Taxable Event occurs
(or within 17 days after the end of the UK tax month during which the Taxable
Event occurs, if payments are made electronically).








B-39

--------------------------------------------------------------------------------



5.    Duration of Election


5.1    The Employee and the Company agree to be bound by the terms of this
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.


5.2    This Election will continue in effect until the earliest of the
following:
(i)     the Employee and the Company agree in writing that it should cease to
have effect;
(ii)     on the date the Company serves written notice on the Employee
terminating its effect;


(iii)    on the date HM Revenue and Customs withdraws approval of this Election;
or
(iv)    after due payment of the Employer’s Liability in respect of the entirety
of the RSUs to which this Election relates or could relate, such that the
Election ceases to have effect in accordance with its terms.
Acceptance by the Employee


The Employee acknowledges that by accepting the RSUs (whether by clicking on the
"ACCEPT" box where indicated in the Company's electronic acceptance procedure or
by signing the Global Restricted Stock Unit Award Grant Notice in hard copy),
the Employee agrees to be bound by the terms of this Election.


Acceptance by the Company


The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.


Signed for and on behalf of the Company




/s/ Timothy S. Ernst________________________________________________
Timothy S. Ernst
Executive Vice President, General Counsel and Secretary


























B-40

--------------------------------------------------------------------------------



SCHEDULE OF EMPLOYER COMPANIES


The following are Employer companies to which this Joint Election may apply:
Bio-Rad Laboratories Limited



Registered Office:
 The Junction, 3rd and 4th Floor, Station Road, Watford WD17 1ET, United Kingdom
Company Registration Number:03044694Corporation Tax District:346Corporation Tax
Reference:14667 70252PAYE Reference:419/B264



Bio-Rad AbD Serotec Ltd



Registered Office:Endeavor House, Langford Business Park, Langford Lane,
Kidlington, Oxfordshire 0X5 1GE, United KingdomCompany Registration
Number:01604642Corporation Tax District:452Corporation Tax Reference:51860
09929PAYE Reference:075/M8038



Bio-Rad Services UK Limited



Registered Office:
 The Junction, 3rd and 4th Floor, Station Road, Watford WD17 1ET, United Kingdom
Company Registration Number:10348004Corporation Tax District:346Corporation Tax
Reference:2221826951PAYE Reference:
  475/ZB52231



B-41